—Judgments, Supreme Court, New York County (Renee White, J.), rendered August 13, 1991, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and, upon his guilty plea, of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 4 Vi to 9 years, unanimously affirmed.
The evidence of defendant’s orchestration of the drug selling operation was legally sufficient to support a finding that he had constructive possession, i.e., dominion and control, of the drugs recovered from his accomplice (see, People v Bradley, 193 AD2d 385, lv denied 81 NY2d 1070). Nor is there merit to defendant’s argument that the court failed to meaningfully respond to a jury note by rereading portions of the original charge (People v Malloy, 55 NY2d 296, cert denied 459 US 847). The original instructions pertaining to the concepts of "acting in concert” and "constructive possession” were accurate, complete and constituted an adequate response to the jury’s request for "an explanation of acting in concert as it relates to constructive possession.” Concur—Murphy, P. J., Wallach, Kupferman and Asch, JJ.